Form 51-102F3 Material Change Report Item 1Name and Address of Company MAG SILVER CORP. (the “Issuer”) 328 – Burrard Street Vancouver BC, V6C 2B5 Telephone:(604) 630-1399Facsimile:(604) 484-4710 Item 2Date of Material Change December 20, 2007 Item 3News Release The Issuer issued a news release at Vancouver, British Columbia on 20 December 2007 through Marketwire. Item 4Summary of Material Change MAG SILVER & PEÑOLES: VALDECAÑAS VEIN UPDATE: DRILLING BEGINS ON JUANICIPIO VEIN Drill hole GA cuts 6.02 metres of 562 g/t (16.4 opt) silver, and 0.55 g/t gold Vancouver, B.C…MAG Silver Corp. (TSX: MAG) (AMEX: MVG) (“MAG”)and Industrias Peñoles, S.A.B. DE C.V. (“Peñoles”)announce assay results have been received for Holes GA and UE. Drilling has now also started on a second vein (Juanicipio) targeting the same untested elevation (down dip) as the high grade zone at Valdecañas. Item 5.1Full Description of Material Change Please see the Issuer’s news release dated 20 December 2007 (NR#07-34) for a full description of the material change. Item 5.2Disclosure for Restructuring Transactions Not applicable. Item 6Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7Omitted Information Not applicable. Item 8Executive Officer For further information, contact Dan MacInnis, President and CEO of the Issuer, at (604) 630-1399. Item 9Date of Report Dated 20 December 2007
